Eoed, Judge:
When this case was called for hearing, it was agreed between the parties that the correct dutiable value of the involved merchandise was $2.81 per square foot, less the consular fee, plus 4% per centum tax, packed, and upon this stipulation the appeal was submitted.
Accepting this stipulation as a statement of fact, I find and hold the proper dutiable value of the merchandise to be $2.81 per square foot, less consular fee, plus 4K per centum tax, packed. Judgment will be rendered accordingly.